Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 1 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 2 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 3 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 4 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 5 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 6 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 7 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 8 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                          Document     Page 9 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 10 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 11 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 12 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 13 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 14 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 15 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 16 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 17 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 18 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 19 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 20 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 21 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 22 of 23
Case 20-00523   Doc 9   Filed 05/17/20 Entered 05/17/20 20:01:39   Desc Main
                         Document     Page 23 of 23
